Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,904,606. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
In addition, the audio playback settings as recited in claims 7, 8, 15, 16, and 20, would have been obvious in patented claims since the algorithmic change is intended to include any known algorithmic change.  Thus, it would have been obvious to one of ordinary skill in the art to utilize the algorithmic change to detect audio playback setting changes. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  
Claim(s) 1-3, 7-11, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Lee et al. (2015/0288737) or, in the alternative, under 35 U.S.C. 103 as obvious over Suzuki et al. (2017/0272680).

 	Regarding claim 1, Lee discloses detecting an occurrence of an event at a playback device (par. 122 and 131), the event comprising an algorithmic change of the playback device (par. 68); and in response to detecting the occurrence of the event, adjusting a timing of a data stream provided to the playback device (par. 126 and 137).  However, Lee does not disclose a connection to an external device by the playback device as claimed.  Nevertheless, Lee teaches that the first electronic device 100 and the second electronic device 104 can be connected together via a HDMI cable (par. 71).  Suzuki, from the similar field of endeavor, discloses a HDMI cable (Fig. 3) that includes a HPD (hot plug detect) for detecting a connected sink 201 (par. 4) and a DDC and an EDID for detecting the formats of the display at the sink (par. 42).  The HPD meets the connection to an external device by the playback device as claimed.  The DDC and EDID together meets the algorithmic change of the playback device as claimed (this is optional since Lee has already met this limitation).  Thus, it would have been obvious to one of 
	Regarding claim 2, Lee discloses detecting the occurrence of the event comprises comparing a first latency of the playback device and a second latency of the playback device (par. 114).
	Regarding claim 3, Lee discloses detecting the occurrence of the event further comprises detecting the occurrence of the event in response to the comparison indicating a latency change between the first latency and the second latency (par. 125 and 131).
	Regarding claim 7, Lee discloses the algorithmic change comprises a change in a playback mode of the playback device (par. 68).
	Regarding claim 8, Lee discloses the change in the playback mode of the playback device causes a change in one or more audio settings of the playback device (par. 69).  
	Regarding claims 9-11, and 15-20, see similar rejections as set forth above.
Claims 4-6, and 12-14 are not rejected with prior art but are rejected under double patenting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422